EXHIBIT 10.5.3

PACIFIC STATE BANK
EXECUTIVE SUPPLEMENTAL COMPENSATION
AGREEMENT

          Effective this ____ day of _____, 2007, this EXECUTIVE SUPPLEMENTAL
COMPENSATION AGREEMENT (“Agreement”) is adopted by and between PACIFIC STATE
BANK (“Bank”), a bank located in Stockton, California, and organized under the
laws of the State of California, and ______________ (“Executive”), a member of a
select group of management and highly compensated employees of the Bank. The
purpose of this Agreement is to further the growth and development of the Bank
by providing Executive with supplemental retirement income, and thereby
encourage Executive’s productive efforts on behalf of the Bank and the Bank’s
shareholders, and to align the interests of the Executive and those
shareholders.

          It is intended that the Agreement be “unfunded” for purposes of the
Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and not be
construed to provide income to the participant under the Internal Revenue Code
of 1986, as amended (the “Code”), particularly Section 409A of the Code, prior
to actual receipt of benefits.

Article 1
Definitions and Construction

Where the following words and phrases appear in the Agreement, they shall have
the respective meanings set forth below, unless their context clearly indicates
to the contrary:

 

 

1.1

“Accrued Liability Balance” shall mean the amount accrued by the Bank to fund
the future benefit expense associated with this Agreement.

 

 

1.2

“Board” shall mean the Board of Directors of the Bank.

 

 

1.3

“Change in Control” shall mean: a change in ownership or control of the Bank as
defined in Treasury Regulation §1.409A-3(g)(5)(i) or any subsequently applicable
Treasury Regulation.

 

 

1.4

“Code” shall mean the United States Internal Revenue Code of 1986, as amended.

 

 

1.5

“Disability” shall mean Executive (i) is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months, or (ii) is, by reason of any
medically determinable physical or mental impairment which can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, receiving income replacement benefits for a period of not less
than 3 months under an accident and health plan covering employees of the Bank.
Medical determination of Disability may be made by either the Social Security
Administration or by the provider of an accident or health plan covering
employees of the Bank. Upon the request of the Plan Administrator, the Executive
must submit proof to the Plan Administrator of Social Security Administration’s
or the provider’s determination.

1

--------------------------------------------------------------------------------



 

 

1.6

“Early Involuntary Termination” shall mean that the Bank terminates Executive’s
employment, in writing, at any time before Executive’s Normal Retirement Age and
such termination is not due to death, Disability, a Termination for Cause, Early
Voluntary Termination, Separation from Service following a Change in Control, or
an approved leave of absence.

 

 

1.7

“Early Voluntary Termination” shall mean that Executive terminates employment
with the Bank before the Normal Retirement Age and such termination is not due
to death, Termination for Cause, Disability, Early Involuntary Termination, or
Separation from Service following a Change in Control.

 

 

1.8

“Effective Date” shall mean January 1, 2007.

 

 

1.9

“Normal Retirement Age” shall mean the date on which the Executive attains age
65.

 

 

1.10

“Plan Administrator” shall mean the plan administrator described in Article 6.

 

 

1.11

“Plan Year” shall mean each twelve-month period commencing on January 1 and
ending on December 31 of each year. The initial Plan Year shall commence on the
Effective Date of this Plan and end on the following December 31.

 

 

1.12

“Separation from Service” shall mean that the Executive has experienced a
Termination of Employment from the Bank. Where the Executive continues to
perform services for the Bank following a Termination of Employment, however,
and the facts and circumstances indicate that such services are intended by the
Bank and the Executive to be more than “insignificant” services, a Separation
from Service will not be deemed to have occurred and any amounts deferred under
this Agreement may not be paid or made available to the Executive. The
determination of whether such services are considered “insignificant” will be
based upon all facts and circumstances relating to the termination and upon any
applicable rules and regulations issued under Section 409A of the Code. Military
leave, sick leave, or other bona fide leaves of absence are not generally
considered terminations of employment.

 

 

1.13

“Termination for Cause” has that meaning set forth in Article 5.

 

 

1.14

“Termination of Employment” shall mean that Executive’s employment with the Bank
has terminated.

Article 2
Distributions During Executive’s Lifetime

 

 

 

2.1

Normal Retirement Benefit. Upon Executive’s attainment of the Normal Retirement
Age while in the active service of the Company, the Bank shall distribute to the
Executive the benefit described in this Section 2.1 in lieu of any other benefit
under this Article.

 

 

 

 

2.1.1

Amount of Benefit. The first year retirement benefit under this Section 2.1 is
Eighty-seven thousand, four hundred eighty one dollars ($87,481.00). Commencing
on the first anniversary of the first benefit payment following Termination of
Employment, and continuing on each subsequent anniversary date, the Company’s
Board of Directors shall increase this benefit by two percent (2%) from the
previous anniversary date.

2

--------------------------------------------------------------------------------



 

 

 

 

2.1.2

Form and Timing of Benefit. The Bank shall distribute the annual benefit to the
Executive in twelve (12) equal monthly installments, commencing on the first day
of the month following the Executive’s Normal Retirement Age. The annual benefit
shall be distributed to the Executive for twenty (20) years.

 

 

 

2.2

Early Voluntary Termination Benefit. Upon the Executive’s Early Voluntary
Termination, the Company shall pay to the Executive the benefit described in
this Section 2.2 in lieu of any other benefit under this agreement.

 

 

 

 

2.2.1 Amount of Benefit. The benefit under this Section 2.2 is the Accrued
Liability Balance, paid in a lump sum amount for the Plan Year ending
immediately prior to the Early Termination Date, subject to the following
vesting schedule:


 

 

Plan Year

% vested on Accrual Balance

1-10

0%

11 or more

100%


 

 

 

 

2.2.2 Payment of Benefit. The Company shall pay the benefit to the employee in a
lump sum within 30 days following the Termination of Employment

 

 

 

2.3

Early Involuntary Termination Benefit. Upon the Executive’s Early Involuntary
Termination, the Bank shall distribute to the Executive the benefit described in
this Section 2.3 in lieu of any other benefit under this Article.

 

 

 

2.3.1

Amount of Benefit. The benefit under this Section 2.3 is the Accrued Liability
Balance, calculated as of the end of the Plan Year immediately preceding
Executive’s Separation from Service.

 

 

 

 

2.3.2

Form and Timing of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum within thirty (30) days following Executive’s Separation
from Service.

 

 

 

2.4

Disability Benefit. Upon Executive’s Separation from Service due to Disability,
the Bank shall distribute to the Executive the benefit described in this Section
2.4 in lieu of any other benefit under this Article.

 

 

 

2.4.1

Amount of Benefit. The benefit under this Section 2.4 is one hundred percent
(100%) of the Accrued Liability Balance, determined as of the end of the Plan
Year immediately preceding notification of Disability and subsequent Separation
from Service.

 

 

 

 

2.4.2

Form and Timing of Benefit. The Bank shall distribute the benefit to the
Executive in a lump sum commencing within thirty (30) days following Separation
from Service due to Disability.

 

 

 

2.5

Change in Control Benefit. Subject to Section 5.1 herein, upon a Change in
Control, the Executive shall be entitled to the benefit described in this
Section 2.5 in lieu of any other benefit under this Article.



 

 

 

2.5.1

Amount of Benefit. The benefit under this Section 2.5 is the Normal Retirement
Benefit described in Section 2.1.1, calculated as if Executive had remained
employed with the Bank until Executive’s Normal Retirement Age.

3

--------------------------------------------------------------------------------



 

 

 

 

2.5.2

Form and Timing of Benefit. The Bank shall distribute the annual benefit to the
Executive at the same time and in the same manner as described in Section 2.1
herein.

 

 

 

2.6

Restriction on Timing of Distribution. Notwithstanding any provision of this
Agreement to the contrary, distributions to the Executive may not commence
earlier than six (6) months after the date of a Separation from Service (as
described under the “Separation from Service” provision herein) if, pursuant to
Internal Revenue Code Section 409A, Executive is considered a “specified
employee” (under Internal Revenue Code Section 416(i)) of the Bank if any stock
of the Bank is publicly traded on an established securities market or otherwise.
In the event a distribution is delayed pursuant to this Section 2.3 and Section
2.4 and Section 2.5, the originally scheduled distribution shall be delayed for
6 months, and shall commence instead on the first day of the seventh month
following Separation from Service. If payments are scheduled to be made in
installments, the first six months of installment payments shall be delayed,
aggregated, and paid instead on the first day of the seventh month, after which
all installment payments shall be made on their regular schedule. If payment is
scheduled to be made in a lump sum, the lump sum payment shall be delayed for
six months and instead be made on the first day of the seventh month.

 

 

 

2.7

Payments Upon Income Inclusion. Should amounts deferred under this Agreement
become includable in the Executive’s income by reason of a failure of this
Agreement to comply with the requirements of Section 409A of the Code, the Bank
shall distribute to the Executive an amount necessary to cover the includable
amounts, as well as other amounts necessary to cover FICA, employment, and
income taxes, to the extent such distributions do not exceed the Executive’s
vested account balances.

 

 

 

2.8

280G Limitation. Notwithstanding any provision of this Agreement to the
contrary, to the extent any benefit herein would create an excise tax under the
excess parachute rules of Section 280G of the Code, the Company shall reduce the
benefit paid under this Agreement to the extent it would not be an excess
parachute payment.

Article 3
Distribution Upon Death

          Upon Executive’s Death, no death benefit shall be payable under this
Agreement.

Article 4
Beneficiaries

          Executive’s beneficiary(ies) shall have no right to benefits under
this Agreement.

4

--------------------------------------------------------------------------------



Article 5
General Limitations

 

 

5.1

Termination for Cause. Notwithstanding any provision of this Agreement to the
contrary, the Bank shall not distribute any benefit under this Agreement if
Executive’s service is terminated by the Board for:


 

 

 

 

(a)

Gross negligence or gross neglect of duties to the Bank; or

 

 

 

 

(b)

Conviction of a felony or of a gross misdemeanor involving moral turpitude in
connection with the Executive’s employment with the Bank; or

 

 

 

 

(c)

Fraud, disloyalty, dishonesty or willful violation of any law or significant
Bank policy committed in connection with the Executive’s employment or resulting
in a material adverse effect on the Bank.

 

 

 

5.2

Suicide or Misstatement. No benefits shall be distributed if the Executive
commits suicide within two years after the Effective Date of this Agreement, or
if an insurance company which issued a life insurance policy covering the
Executive and owned by the Bank denies coverage (i) for material misstatements
of fact made by the Executive on an application for such life insurance, or (ii)
for any other reason.

 

 

5.3

Removal. Notwithstanding any provision of this Agreement to the contrary, the
Bank shall not distribute any benefit under this Agreement if the Executive is
subject to a final removal or prohibition order issued by an appropriate federal
banking agency pursuant to Section 8(e) of the Federal Deposit Insurance Act.

Article 6
Administration of Agreement

 

 

6.1

Plan Administrator Duties. This Agreement shall be administered by a Plan
Administrator which shall consist of the Board, or such committee or person(s)
as the Board shall appoint. The Plan Administrator shall also have the
discretion and authority to (i) make, amend, interpret and enforce all
appropriate rules and regulations for the administra­tion of this Agreement and
(ii) decide or resolve any and all ques­tions including interpretations of this
Agreement, as may arise in connection with the Agreement.

 

 

6.2

Agents. In the administration of this Agreement, the Plan Administrator may
employ agents and delegate to them such administrative duties as it sees fit,
(including acting through a duly appointed representative), and may from time to
time consult with counsel who may be counsel to the Bank.

 

 

6.3

Binding Effect of Decisions. The decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation and application of the Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in the Agreement.

 

 

6.4

Indemnity of Plan Administrator. The Bank shall indemnify and hold harmless the
members of the Plan Administrator against any and all claims, losses, damages,
expenses or liabilities arising from any action or failure to act with respect
to this Agreement, except in the case of willful misconduct by the Plan
Administrator or any of its members.

 

 

6.5

Bank Information. To enable the Plan Administrator to perform its functions, the
Bank shall supply full and timely information to the Plan Administrator on all
matters relating to the date and circum­stances of the retirement, Disability,
or Separation from Service of the Executive, and such other pertinent
information as the Plan Administrator may reasonably require.

 

 

6.6

Annual Statement. The Plan Administrator shall provide to the Executive, within
one hundred twenty (120) days after the end of each Plan Year, a statement
setting forth the benefits to be distributed under this Agreement.

5

--------------------------------------------------------------------------------



 

 

6.7

Arbitration. All claims, disputes and other matters in question arising out of
or relating to this Agreement or the breach or interpretation thereof, other
than those matters which are to be determined by the Bank in its sole and
absolute discretion, shall be resolved by binding arbitration before a
representative member, selected by the mutual agreement of the parties, of the
Judicial Arbitration and Mediation Services, Inc. (“JAMS”), located in Santa
Monica, California. In the event JAMS is unable or unwilling to conduct the
arbitration provided for under the terms of this paragraph, or has discontinued
its business, the parties agree that a representative member, selected by the
mutual agreement of the parties of the American Arbitration Association (“AAA”)
located in Los Angeles, California, shall conduct the binding arbitration
referred to in this paragraph. Notice of the demand for arbitration shall be
filed in writing with the other party to this Agreement and with JAMS (or AAA,
if necessary). In no event shall the demand for arbitration be made after the
date when institution of legal or equitable proceedings based on such claim,
dispute or other matter in question would be barred by the applicable statute of
limitations. The arbitration shall be subject to such rules of procedure used or
established by JAMS, or if there are none, the rules of procedure used or
established by AAA. Any award rendered by JAMS or AAA shall be final and binding
upon the parties, and as applicable, their respective heirs, beneficiaries,
legal representatives, agents, successors and assigns, and may be entered in any
court having jurisdiction thereof. The obligation of the parties to arbitrate
pursuant to this clause shall be specifically enforceable in accordance with,
and shall be conducted consistently with, the provisions of California Law and
Civil Procedure. Any arbitration hereunder shall be conducted in Los Angeles,
California, unless otherwise agreed to by the parties.

 

 

6.8

Attorneys’ Fees. In the event of any arbitration or litigation concerning any
controversy, claim or dispute between the parties hereto, arising out of or
relating to this Agreement or the breach hereof, or the interpretation hereof,
(a) each party shall pay his own attorneys’ arbitration fees incurred; (b) the
prevailing party shall be entitled to recover from the other party reasonable
expenses, attorneys’ fees and costs incurred in the enforcement or collection of
any judgment or award rendered. The “prevailing party” means any party (one
party or both parties, as the case may be) determined by the arbitrator(s) or
court to be entitled to money payments from the other, not necessarily the party
in whose favor a judgment is rendered.

 

 

6.9

Trust. Notwithstanding Section 9.6 below, the Bank and the Executive acknowledge
and agree that, in the event of a Change in Control, upon request of the
Executive, or in the Bank’s discretion if the Executive does not so request and
the Bank nonetheless deems it appropriate, the Bank shall establish, not later
than the effective date of the Change in Control, a Rabbi Trust or multiple
Rabbi Trusts (the “Trust” or “Trusts”) upon such terms and conditions as the
Bank, in its sole discretion, deems appropriate and in compliance with
applicable provisions of the Code, in order to permit the Bank to make
contributions and/or transfer assets to the Trust or Trusts to discharge its
obligations pursuant to this Agreement. The principal of the Trust or Trusts and
any earnings thereon shall be held separate and apart from other funds of the
Bank to be used exclusively for discharge of the Bank’s obligations pursuant to
this Agreement and shall continue to be subject to the claims of the Bank’s
general creditors until paid to the Executive in such manner and at such times
as specified in this Agreement.

6

--------------------------------------------------------------------------------



Article 7
Claims And Review Procedures

 

 

 

 

7.1

Claims Procedure. An Executive (“claimant”) who has not received benefits under
the Agreement that he or she believes should be distributed shall make a claim
for such benefits as follows:

 

 

 

7.1.1

Initiation – Written Claim. The claimant initiates a claim by submitting to the
Plan Administrator a written claim for the benefits.

 

 

 

 

7.1.2

Timing of Plan Administrator Response. The Plan Administrator shall respond to
such claimant within 90 days after receiving the claim. If the Plan
Administrator determines that special circumstances require additional time for
processing the claim, the Plan Administrator can extend the response period by
an additional 90 days by notifying the claimant in writing, prior to the end of
the initial 90-day period, that an additional period is required. The notice of
extension must set forth the special circumstances and the date by which the
Plan Administrator expects to render its decision.

 

 

 

 

7.1.3

Notice of Decision. If the Plan Administrator denies part or all of the claim,
the Plan Administrator shall notify the claimant in writing of such denial. The
Plan Administrator shall write the notification in a manner calculated to be
understood by the claimant. The notification shall set forth:

 

 

 

 

 

(a)

The specific reasons for the denial;

 

 

 

 

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

 

 

 

 

 

(c)

A description of any additional information or material necessary for the
claimant to perfect the claim and an explanation of why it is needed;

 

 

 

 

 

 

(d)

An explanation of the Agreement’s review procedures and the time limits
applicable to such procedures; and

 

 

 

 

 

 

(e)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a) following an adverse benefit determination on review.

 

 

 

 

7.2

Review Procedure. If the Plan Administrator denies part or all of the claim, the
claimant shall have the opportunity for a full and fair review by the Plan
Administrator of the denial, as follows:

 

 

 

7.2.1

Initiation – Written Request. To initiate the review, the claimant, within 60
days after receiving the Plan Administrator’s notice of denial, must file with
the Plan Administrator a written request for review.

 

 

 

 

7.2.2

Additional Submissions – Information Access. The claimant shall then have the
opportunity to submit written comments, documents, records and other information
relating to the claim. The Plan Administrator shall also provide the claimant,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information relevant (as defined in applicable
ERISA regulations) to the claimant’s claim for benefits.

 

 

 

 

7.2.3

Considerations on Review. In considering the review, the Plan Administrator
shall take into account all materials and information the claimant submits
relating to the claim, without regard to whether such information was submitted
or considered in the initial benefit determination.

7

--------------------------------------------------------------------------------



 

 

 

 

 

7.2.4

Timing of Plan Administrator Response. The Plan Administrator shall respond in
writing to such claimant within 60 days after receiving the request for review.
If the Plan Administrator determines that special circumstances require
additional time for processing the claim, the Plan Administrator can extend the
response period by an additional 60 days by notifying the claimant in writing,
prior to the end of the initial 60-day period, that an additional period is
required. The notice of extension must set forth the special circumstances and
the date by which the Plan Administrator expects to render its decision.

 

 

 

 

7.2.5

Notice of Decision. The Plan Administrator shall notify the claimant in writing
of its decision on review. The Plan Administrator shall write the notification
in a manner calculated to be understood by the claimant. The notification shall
set forth:

 

 

 

 

 

(a)

The specific reasons for the denial;

 

 

 

 

 

 

(b)

A reference to the specific provisions of the Agreement on which the denial is
based;

 

 

 

 

 

 

(c)

A statement that the claimant is entitled to receive, upon request and free of
charge, reasonable access to, and copies of, all documents, records and other
information relevant (as defined in applicable ERISA regulations) to the
claimant’s claim for benefits; and

 

 

 

 

 

 

(d)

A statement of the claimant’s right to bring a civil action under ERISA Section
502(a).

Article 8
Amendments and Termination

 

 

 

8.1

Amendments and Termination Generally. This Agreement may be amended or
terminated only by a written agreement signed by the Bank and the Executive.
However, the Bank may unilaterally amend or terminate this Agreement to conform
to written directives to the Bank from its auditors or banking regulators, to
comply with Section 409A, or if the Bank, in good faith, determines that the
Executive is no longer part of the “top hat” group, as defined by ERISA.

 

 

 

8.2

Distributions upon Termination. In the event this Agreement is terminated,
except as provided in Section 8.3, the termination shall not cause a
distribution of benefit payments. Rather, upon such termination benefit
distributions will be made at the earliest distribution event permitted under
Article 2 herein. Any termination of this Agreement shall not have the effect of
either reducing or enhancing the Executive’s benefit determined as of the date
of the Agreement termination.

 

 

 

8.3

Plan Terminations under Section 409A. Notwithstanding anything to the contrary
in Section 8.2, the Bank may make distributions under certain circumstances
following Plan termination under this Section 8.3. Any such distribution shall
be made according to the rules set forth in the regulations promulgated under
Section 409A of the Code, and shall conform to the following requirements:

 

 

 

 

(a)

Within 30 days before, or 12 months after a Change in Control

 

 

 

 

(b)

Upon the Bank’s dissolution or with the approval of a bankruptcy court; or

 

 

 

 

(c)

Upon the Bank’s termination of this and all Similar Plans, provided that all
distributions are made no earlier than 12 months and no later than 24 months
following such termination, and the Bank does not adopt any new Similar Plans
for a minimum of 5 years following the date of such termination.

8

--------------------------------------------------------------------------------



Article 9
Miscellaneous

 

 

9.1

Binding Effect. This Agreement shall bind the Executive and the Bank, and their
beneficiaries, survivors, executors, administrators and transferees.

 

 

9.2

No Guarantee of Employment. This Agreement is not a contract for employment. It
does not give the Executive the right to remain as an employee of the Bank, nor
does it interfere with the Bank’s right to discharge the Executive. It also does
not require the Executive to remain an employee nor interfere with the
Executive’s right to terminate employment at any time.

 

 

9.3

Non-Transferability. Benefits under this Agreement cannot be sold, transferred,
assigned, pledged, attached or encumbered in any manner.

 

 

9.4

Tax Withholding. The Bank shall withhold any taxes that are required to be
withheld, under Section 409A of the Code and regulations thereunder, from the
benefits provided under this Agreement. The Executive acknowledges that the
Bank’s sole liability regarding taxes is to forward any amounts withheld to the
appropriate taxing authority(ies).

 

 

9.5

Applicable Law. The Agreement and all rights hereunder shall be governed by the
laws of the State of California, except to the extent preempted by the laws of
the United States of America.

 

 

9.6

Unfunded Arrangement. The Executive is a general unsecured creditors of the Bank
for the distribution of benefits under this Agreement. The benefits represent
the mere promise by the Bank to distribute such benefits. The rights to benefits
are not subject in any manner to anticipation, alienation, sale, transfer,
assignment, pledge, encumbrance, attachment, or garnishment by creditors. Any
insurance on the Executive’s life or other informal funding asset is a general
asset of the Bank to which the Executive has no preferred or secured claim.

 

 

9.7

Reorganization.The Bank shall not merge or consolidate into or with another
bank, or reorganize, or sell substantially all of its assets to another bank,
firm, or person unless such succeeding or continuing bank, firm, or person
agrees to assume and discharge the obligations of the Bank under this Agreement.
Upon the occurrence of such event, the term “Bank” as used in this Agreement
shall be deemed to refer to the successor or survivor bank.

 

 

9.8

Entire Agreement.This Agreement constitutes the entire agreement between the
Bank and the Executive as to the subject matter hereof. No rights are granted to
the Executive by virtue of this Agreement other than those specifically set
forth herein.

 

 

9.9

Interpretation. Wherever the fulfillment of the intent and purpose of this
Agreement requires, and the context will permit, the use of the masculine gender
includes the feminine and use of the singular includes the plural.

9

--------------------------------------------------------------------------------



 

 

9.10

Alternative Action. In the event it shall become impossible for the Bank or the
Plan Administrator to perform any act required by this Agreement, the Bank or
Plan Administrator may in its discretion perform such alternative act as most
nearly carries out the intent and purpose of this Agreement and is in the best
interests of the Bank.

 

 

 

 

9.11

Headings. Article and section headings are for convenient reference only and
shall not control or affect the meaning or construction of any of its
provisions.

 

 

9.12

Validity. In case any provision of this Agreement shall be illegal or invalid
for any reason, said illegality or invalidity shall not affect the remaining
parts hereof, but this Agreement shall be construed and enforced as if such
illegal and invalid provision has never been inserted herein.

 

 

9.13

Notice. Any notice or filing required or permitted to be given to the Bank or
Plan Administrator under this Agreement shall be sufficient if in writing and
hand-delivered, or sent by registered or certified mail, to the address below:


 

Pacific State Bank

--------------------------------------------------------------------------------

1899 W. March Lane

--------------------------------------------------------------------------------

Stockton, CA 95207

--------------------------------------------------------------------------------



 

 

 

Such notice shall be deemed given as of the date of delivery or, if delivery is
made by mail, as of the date shown on the postmark on the receipt for
registration or certification.

 

 

 

Any notice or filing required or permitted to be given to the Executive under
this Agreement shall be sufficient if in writing and hand-delivered, or sent by
mail, to the last known address of the Executive.

 

 

9.14

Opportunity to Consult with Independent Advisors. The Executive acknowledges
that he has been afforded the opportunity to consult with independent advisors
of his choosing including, without limitation, accountants or tax advisors and
counsel regarding both the benefits granted to him under the terms of this
Agreement and the (i) terms and conditions which may affect the Executive’s
right to these benefits and (ii) personal tax effects of such benefits
including, without limitation, the effects of any federal or state taxes,
Section 280G of the Code, Section 409A of the Code and guidance or regulations
thereunder, and any other taxes, costs, expenses or liabilities whatsoever
related to such benefits, which in any of the foregoing instances the Executive
acknowledges and agrees shall be the sole responsibility of the Executive
notwithstanding any other term or provision of this Agreement. The Executive
further acknowledges and agrees that the Bank shall have no liability whatsoever
related to any such personal tax effects or other personal costs, expenses, or
liabilities applicable to the Executive and further specifically waives any
right for himself or herself, and his or her heirs, beneficiaries, legal
representatives, agents, successor and assign to claim or assert liability on
the part of the Bank related to the matters described above in this Section
9.14. The Executive further acknowledges that he has read, understands and
consents to all of the terms and conditions of this Agreement, and that he
enters into this Agreement with a full understanding of its terms and
conditions.

10

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Executive and a duly authorized representative
of the Bank have signed this Agreement.

 

 

 

 

EXECUTIVE:

 

           BANK:

 

 

 

 

 

           PACIFIC STATE BANK

 

 

 

 

 

           By 

 

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

 

 

Title

 

 

--------------------------------------------------------------------------------

 

 

11

--------------------------------------------------------------------------------